DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 12-15, 18-24 of U.S. Patent No. 10,943,850. Although the claims at issue are not identical, they are not patentably distinct from each other because all asserted claim limitation in the instant claims 1-19 are asserted within, and thus anticipated by the above-mentioned patented claims.  Going further, all claim limitation(s) of claim 20 are asserted within, and thus anticipated by patented claims 22-24, expect explicitly asserting the fluid is directed toward the heat-generating structure at a speed of at least thirty meters per second.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fluid speed of at least thirty meters per second so as to allow for a desired turbulence of the fluid and enhance heat removal away from the heat generating structure for improved heat flux, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 12-16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12; ‘at least not more than two hundred microns’ is unclear; whereas it cannot be ascertain what is intended by ‘at least’ which denotes i.e. a minimum value whereas ‘not more than’ i.e. limits an upper end of a range or maximum value, and thus the limitation will be read similar to claims 7 and 29 which asserts ‘at least 50 microns and not more than 500 microns’.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Yao 9,179,575).
Regarding Claim 1; Yao discloses an active cooling system (400-Fig. 6) comprising: a first side of a cooling element (whereas 410i is a piezoelectric MEMS directional valve—as disclosed by col. 1, lines 45-52 and 66-67; wherein liquid enters 410i at a first side; and liquid exits 410i at a second side—as depicted by Fig. 6), the first side being distal to a heat-generating structure and in communication with a fluid (as depicted by Fig. 6—whereas heat source 406 the first side is more distal with respect to the heat source than the second side which faces and is proximate thereto); and 5a second side of the cooling element (as already set forth), the second side being proximal to the heat-generating structure (as already set forth), the cooling element being configured to direct the fluid from the first side to the second side using vibrational motion (wherein the liquid is displaced from the first to second and toward the heat source by the piezoelectric MEMS directional valve which constitutes having vibration comprising a frequency—Note: as asserted in claim 17) such that the fluid moves in a direction that is incident on a surface of the heat-generating structure to extract heat from the heat-generating structure (whereas the liquid from the cooling device moves along channel 412 in a direction plane toward and incident/intersecting with the heat source—as depicted by Fig. 6). 
 
7.	Claim(s) 1, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Yazawa 2005/0280994).
Regarding Claim 1; Yazawa discloses an active cooling system (100-Fig. 2) comprising: a first side of a cooling element, the first side being distal to a heat-generating structure and in communication with a fluid; and 5a second side of the cooling element, the second side being proximal to the heat-generating structure (whereas coolant enters a lateral first side of 100 at 102 which is distal to electronic device-200 relative to a second proximate side which faces the device—as depicted by Fig. 2), the cooling element being configured to direct the fluid from the first side to the second side using vibrational motion (as set forth by para. 0061—whereas 100 comprises a nozzles 110b receiving the coolant at 102 and which emits a jet of coolant by MEMS comprising a drive unit receiving a control signal to drive a movable membrane using piezoelectric elements which constitutes a vibration at a frequency to emit the coolant to the electronic device—Note: as asserted in claim 17) such that the fluid moves in a direction that is incident on a surface of the heat-generating structure to extract heat from the heat-generating structure (whereas the coolant is emitted in a direction incident/intersecting the device and atleast in-part deflecting in another direction and/or along the device--as depicted by Fig.’s 2 or 4—Note: as asserted in claim 17). 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 10, 18, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Yazawa 2005/0280994).
Regarding Claim(s) 10, and 18-19; Yazawa discloses the active cooling system of claims 1 or 15, wherein the cooling element is configured to direct is the fluid via the vibrational motion having a frequency.  Except, Yazawa does not explicitly disclose the frequency of at least 15kHz substantially at a resonance frequency.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the frequency of at least 15kHz substantially at a resonance frequency so as to allow for a desired speed and turbulence of the fluid to enhance heat removal away from the heat generating structure for improved heat flux, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

10.	Claims 1-3, 6-12, and 17-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Federov 2009/0050294).
Regarding Claim(s) 1-2, 6, 12; Federov discloses an cooling system—claim 12/active cooling system— (50-Fig. 3), comprising: a cooling element having a first side and a second side and in communication with a fluid/liquid—claim 6, the second side being 25proximal to a heat-generating structure (as depicted by Fig. 3—whereas a cooling element is constituted by a piezoelectric actuator-86, 84 and reservoir-74, as set forth by para. 0062 the reservoir comprises microfluidic structures for fluid entry which constitutes a first side distal to a heat generating structure 54 and an opposite second side of 76 that is proximal to and faces the heat generating structure, and further is in communication with fluid in 74—para. 0053; wherein the fluid is liquid –para. 0065); and an orifice plate—claim 2 (whereas 76 constitutes an orifice plate) having at least one orifice therein (via 78 and/or 82—para. 0053), the orifice plate being disposed between the cooling element and the heat-generating structure (as depicted by Fig. 3—whereas 76 is disposed atleast in-part between a portion of the cooling element and 54), each of the at least one orifice having an axis oriented at an angle from a normal to the surface of the heat-generating structure, the angle being selected from zero degrees and a nonzero acute angle (as set forth by para. 0059—whereas 82 may comprise different shapes—and an axis via a elliptic or rhombic orifice denotes a nonzero acute angle), the cooling Attorney Docket No. FRORPOO 158 PATENTelement includes an entry path configured to direct the fluid from the first to the second side—claim 3 (as set forth by para. 0062—whereas the cooling reservoir of the cooling element includes microfluidic structures or receiving fluid) of the cooling element using a vibrational motion such that the fluid moves toward the heat-generating structure (as depicted by Fig. 3), moves through the at least one orifice (via 88 and 92—as set forth by para.’s 0065-0066), and is incident on a surface of the heat-generating structure substantially parallel to the normal to the surface and then is deflected to move along the surface 5of the heat-generating structure to extract heat from the heat-generating structure--claim 12  (as already set forth and further depicted by 88-Fig. 3), the cooling element being not more than three hundred microns from the orifice plate—claim 12 (as set forth by para. 0061—whereas 84 has a height of 50 microns which denotes distance between atleast the piezoelectric actuator portion of the cooling element and the orifice plate, and thus further the reservoir and the actuator are less than 50 microns therefrom).  Except, Federov does not explicitly disclose the orifice plate being atleast not more than two hundred microns from the surface of the heat-generating structure.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distance between the orifice plate and the heat generating structure as not more than two hundred microns according to dimensions of the orifice plate, the cooling element and resonant driving signals thereof to achieve desired thermal effects and rate of thermal dissipation at resonance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  NOTE: ‘the orifice plate being atleast not more than two hundred microns from the surface of the heat-generating structure’ and ‘the cooling element being not more than three hundred microns from the orifice plate’ does not only, wholly and/or explicitly denote any space therebetween but rather generally denotes a distance.

Regarding Claim 7; Federov discloses the active cooling system of claim 2 wherein the cooling element includes a substrate layer and a piezoelectric layer on the substrate layer (as depicted by Fig. 3 —whereas the cooling element comprises 86 which includes a piezoelectric layer on a substrate layer--as set forth by para.’s 0068-0069).

Regarding Claim 8; Federov discloses the active cooling system of claim 2, wherein the heat-generating structure further includes: Attorney Docket No. FRORP00157 PATENTa heat spreader having the surface for the heat-generating structure; and a heat-generating structure thermally coupled with the heat spreader (as set forth by para.’s 0038-0039 and 0050), the heat spreader residing between the cooling element and the heat-generating component (as depicted by Fig. 3).
Regarding Claim(s) 9, 14; Federov discloses the active cooling system of claim(s) 2 or 12, wherein the cooling element is configured to direct the fluid toward the heat-generating structure at a speed (whereas ejection speed is controlled by amplitude and duration of input signal to the actuator—as set forth by para. 0054), except, explicitly disclosing at least thirty meters per second.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the speed of at least thirty meters per second as constituted by amplitude and time duration according to the number of cycles to achieve desired energy level threshold and quality factor of resonance in a cavity of the cooling element—as set forth by para. 0054, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Regarding Claim(s) 10, 15; Federov discloses the active cooling system of claim(s) 1 or 12, wherein the piezoelectric cooling element is 10configured to direct the fluid via a vibrational motion having a frequency of at least 15kHz (as set forth by para. 0066).  
Regarding Claim(s) 11, 16; Federov discloses the active cooling system of claim(s) 2 or 15, wherein the cooling element has a resonance frequency and the frequency of the vibrational motion is substantially at the resonance frequency (as constituted by resonant ultrasonic wave-88—as set forth by para.’s 0065-0066). 
5
Regarding Claims 17-20; the method steps are necessitated by the already modified structure of Federov cited at claims 1-2, and 9-11.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835